Case 0:18-cv-61828-WPD Document 74 Entered on FLSD Docket 06/17/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-CV-61828-CIV-WPD/LSS

  AMGEN, INC. and AMGEN                          )
  MANUFACTURING LIMITED,                         )
                                                 )
                          Plaintiffs,            )
                                                 )
     v.                                          )
                                                 )
  APOTEX INC. and APOTEX CORP.                   )
                                                 )
                          Defendants.            )
                                                 )

                         JOINT CLAIM CONSTRUCTION STATEMENT

           Plaintiffs Amgen Inc. and Amgen Manufacturing Limited (collectively, “Amgen”), and

  Defendants Apotex Inc. and Apotex Corp. (collectively, “Apotex”), by and through their

  respective undersigned counsel, hereby submit the following Joint Claim Construction

  Statement.

           I.     PROPOSED CLAIM CONSTRUCTIONS

           The parties’ respective proposed constructions for the terms in dispute are identified

  below.

                   PROPOSED CONSTRUCTIONS FOR THE ’287 PATENT
    Proposed Term               Amgen’s Construction                Apotex’s Construction
   “is calculated”    is determined using an equation as part of As defined in claims 23, 24,
                      practicing the method, rather than using   25, and 30 below.
   (claims 23-25, 30)
                      the equation in hindsight
Case 0:18-cv-61828-WPD Document 74 Entered on FLSD Docket 06/17/2019 Page 2 of 5



                    PROPOSED CONSTRUCTIONS FOR THE ’287 PATENT
    Proposed Term               Amgen’s Construction                  Apotex’s Construction
                       wherein the amounts of the oxidant and     “wherein the amount of the
                       the reductant are defined by the following oxidant and reductant are
   “wherein the        equations:                                 related through a thiol-pair
   amount of the                                                  ratio and thiol-pair buffer
   oxidant and                                                    strength calculated in the
   reductant are                                                  redox component based on
   related through a                                              the equations:
   thiol-pair ratio    and                                                 [            ]
   and a thiol-pair                                                          [         ]
   buffer strength”
                                                                  and
   (claims 16 and 26,
                                                                         2[ ℎ            ]+
   and claims
                                                                         [ℎ               ],
   dependent
   therefrom)                                                     respectively, which are
                                                                  determined as part of
                                                                  practicing the method.”
   “wherein the           wherein the concentrations of oxidant and    Indefinite.
   thiol-pair buffer      reductant result in a thiol-pair buffer      Alternatively, “wherein the
   strength maintains     strength at which the solubility of one or
                                                                       thiol-pair buffer strength
   the solubility of      more solutes in the solution is maintained
                                                                       maintains the solubility of the
   the solution”                                                       proteins in the solution”
   (claims 16 and 26,
   and claims
   dependent
   therefrom)

   “2 mM or greater” Greater than or equal to 2 mM                     “2 mM or greater, wherein
                                                                       the thiol-pair buffer strength
   (claims 19 and                                                      is effectively bounded at a
   29)                                                                 maximum of 100 mM”
   “wherein the           wherein the equation                         “wherein the thiol-pair ratio is
   thiol-pair ratio is                   [             ]               calculated in the redox
   calculated                                                          component as a part of
   according to the                          [        ]                practicing the claimed
   following              is used to calculate the thiol-pair ratio    method according to the
   equation:                                                           following equation:
     [            ]                                                            [            ]
         [        ]
                      ”                                                            [       ]
                                                                                                ”

   (claim 23)




                                                      2
Case 0:18-cv-61828-WPD Document 74 Entered on FLSD Docket 06/17/2019 Page 3 of 5



                     PROPOSED CONSTRUCTIONS FOR THE ’287 PATENT
    Proposed Term                 Amgen’s Construction                Apotex’s Construction
   “wherein the         wherein the equation                       “wherein the thiol-pair buffer
   thiol-pair buffer                                               strength is calculated in the
                         2[         ]+[               ]
   strength is                                                     redox component as a part of
   calculated           is used to calculate the thiol-pair buffer practicing the claimed
   according to the     strength                                   method according to the
   following                                                       following equation:
   equation:                                                              2[ ℎ           ]+
    2[ ℎ                ]+                                                           [ℎ                ]”
    [ℎ                   ]”
   (claim 24)
   “wherein the               wherein the equation                            “wherein the thiol-pair ratio is
   thiol-pair ratio is                       [              ]                 calculated in the redox
   calculated                                                                 component as a part of
   according to the                              [         ]                  practicing the claimed
   following                  is used to calculate the thiol-pair ratio and   method according to the
   equation:                  the equation                                    following equation:
     [              ]                                                                 [            ]
                        ;            2[              ]+[           ]                                   ;
         [          ]                                                                     [       ]
                              is used to calculate the thiol-pair buffer
   and the thiol-pair                                                         and the thiol-pair buffer
                              strength
   buffer strength is                                                         strength is calculated in the
   calculated                                                                 redox component as a part of
   according to the                                                           practicing the claimed
   following                                                                  method according to the
   equation:                                                                  following equation:
    2[ ℎ                ]+                                                          2[ ℎ              ]+
    [ℎ                   ]”                                                         [ℎ                 ]”
   (claims 25 and
   30)

             II.    TECHNOLOGY TUTORIAL

             The parties’ constructions may involve technical subject matter, such as protein

  refolding. If it would be helpful to the Court, the parties are prepared to offer a brief tutorial on

  the technologies of the ’287 Patent in advance of, or during, the Markman Hearing.




                                                           3
Case 0:18-cv-61828-WPD Document 74 Entered on FLSD Docket 06/17/2019 Page 4 of 5



  Dated: June 17, 2019

  Respectfully submitted,

  By: /s/ John F. O’Sullivan               By: /s/ Simeon D. Brier
  John F. O’Sullivan                       Simeon D. Brier, Esq.
  Fla. Bar No. 143154                      Florida Bar No.: 525782
  Jason D. Sternberg                       Matthew B. Criscuolo, Esq.
  Fla. Bar No. 72887                       Florida Bar No.: 58441
  Paige S. Comparato                       COZEN O’CONNOR
  Fla. Bar No. 1002942                     One North Clematis Street
  HOGAN LOVELLS US LLP                     Suite 510
  600 Brickell Ave., Suite 2700            West Palm Beach, FL 33401
  Miami, FL 33131                          Telephone: 561-515-5250
  Telephone: (305) 459-6500                Facsimile: 561-515-5230
  Facsimile: (305) 459-6550                sbrier@cozen.com
  john.osullivan@hoganlovells.com          mcriscuolo@cozen.com
  allen.pegg@hoganlovells.com
  jason.sternberg@hoganlovells.com         Of Counsel:

  Of Counsel:                              W. Blake Coblentz
                                           Kerry B. McTigue
  Nicholas Groombridge                     Barry P. Golob
  Jennifer H. Wu                           Aaron S. Lukas
  Jennifer Gordon                          COZEN O’CONNOR
  Naz E. Wehrli                            1200 Nineteenth Street NW
  Jacob T. Whitt                           Washington, DC 20036
  Golda Lai                                Telephone: 202-912-4800
  Aaron J. Marks                           wcoblentz@cozen.com
  PAUL, WEISS, RIFKIND, WHARTON            kmctigue@cozen.com
    & GARRISON                             bgolob@cozen.com
  1285 Avenue of the Americas              alukas@cozen.com
  New York, NY 10019
  Telephone: (212) 373-3000                Keri L. Schaubert
  Facsimile: (212) 757-3990                COZEN O’CONNOR
  ngroombridge@paulweiss.com               277 Park Avenue
  jwu@paulweiss.com                        New York, NY 10172
  jengordon@paulweiss.com                  Phone: 212-883-4900
  nwehrli@paulweiss.com                    kschaubert@cozen.com
  jwhitt@paulweiess.com
  glai@paulweiss.com                       Attorneys for Defendants and Counterclaim
  amarks@paulweiss.com                     Plaintiffs Apotex Inc. and Apotex Corp.

  Wendy A. Whiteford
  Kimberlin Morley
  Erig Agovino



                                       4
Case 0:18-cv-61828-WPD Document 74 Entered on FLSD Docket 06/17/2019 Page 5 of 5



  AMGEN INC.
  One Amgen Center Drive
  Thousand Oaks, CA 91320
  Telephone: (805) 447-1000
  Facsimile: (805) 447-1010
  wendy@amgen.com
  kmorley@amgen.com
  eagovino@paulweiss.com

  Attorneys for Plaintiffs Amgen Inc.
  and Amgen Manufacturing Limited




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 17, 2019, I electronically filed the foregoing with the
  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
  counsel and that a true and correct copy was served via electronic mail on all counsel of parties
  of record.

                                               By: /s/ John F. O’Sullivan____
                                                      John F. O’Sullivan
                                                      Fla. Bar No. 143154




                                                   5
